 



EXHIBIT 10.1

 



ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Agreement”) made this 15th day of November,
2013 by and between AXION RECYCLED PLASTICS INCORPORATED, an Ohio Corporation
(“Purchaser”), Y CITY RECYCLING, LLC, an Ohio limited liability company
(“Seller”), and BRIAN COLL and RENEE COLL, husband and wife (jointly and
severally the “Colls”).

 

RECITALS

 

WHEREAS, Seller is in the trade and business of recycling plastics (the
“Business”);

 

WHEREAS, Seller is the exclusive owner of all of its assets, tangible and
intangible, including, without limitation, all of its furniture, fixtures, other
fixed assets, supplies, parts, inventory, receivables, contract rights,
deposits, good will, going concern value, customer lists, intellectual property,
licenses, permits, deposits, phone and fax numbers, books and records, and
equipment (excluding equipment leased by Seller pursuant that certain Commercial
Equipment Lease between The Community Bank, Zanesville Ohio (the “Bank”) dated
February 19, 2013 (the “Equipment Lease”) and excluding all of the other assets
and rights referenced in the Equipment Lease), with all of the assets of Seller
other than the equipment, assets and rights subject to the Equipment Lease being
referred to as the “Y City Assets”;

 

WHEREAS, Renee Coll is the sole member of Seller and Brian Coll, her husband,
have agreed to enter into this Agreement as a material inducement to Purchaser
entering into this Agreement;

 

WHEREAS, Seller owns the Y City Assets, free and clear of all liens, security
interests, encumbrances and rights and/or claims of others (“Liens”), excepting
only the first perfected Lien in favor of Bank to secure all outstanding loan
indebtedness (including without limitation, lines of credit and overdrafts) of
Seller to the Bank (the “Bank Lien”);

 

WHEREAS, Seller desires to sell, and Purchaser desires to purchase, all of the Y
City Assets, upon the terms and conditions set forth in this Agreement; and

 

WHEREAS, concurrently herewith, under a separate bill of sale, the Bank is
selling to Purchaser, and Purchaser is acquiring from Bank, all of the assets
owned by Seller that are the subject of the Equipment Lease including all of the
equipment and inventory referenced therein (the “Separate Bill of Sale”).

 

NOW THEREFORE, in consideration of the representations, warranties, covenants
and promises herein contained and other good and valuable consideration, the
receipt and sufficiency of which is acknowledged by the parties, the parties
hereto, intending to be bound, agree as follows.

 

1. RECITALS. The recitals stated above are incorporated by reference and made a
part of this Agreement.

 

2. SALE AND PURCHASE OF Y CITY ASSETS; NO LIABILITIES ASSUMED. Subject to the
terms and conditions of this Agreement, and in reliance on representations and
warranties made by each of the parties herein, Seller agrees to sell and
transfer and Purchaser agrees to buy all of the Y City Assets, free and clear of
all Liens, including the Bank Lien which will be discharged by payment to the
Bank of the purchase price at closing and evidenced by delivery and filing of
UCC-1 Termination Statements and release of the Bank Lien by the Bank in form
reasonably satisfactory to Purchaser. No obligations or liabilities of Seller or
the Colls are being assumed by Purchaser, including without limitation, debts,
accounts payable, accrued expenses, other liabilities, and employee benefits and
other employee obligations.

 

3. PURCHASE PRICE AND TERMS OF PAYMENT. The purchase price for the Y City Assets
is Two Million Seventy Five Thousand Dollars ($2,078,745) to be paid in cash,
which payment will be paid to the Bank to discharge in full the loan
indebtedness of Seller to the Bank and associated Bank Lien.

 



 

 

 

3. REPRESENTATION AND WARRANTIES OF SELLER AND THE COLLS. Seller and the Colls
hereby, jointly and severally, represent and warrant to Purchaser as follows:

 

A. Organization and Existence of Seller. Seller is an Ohio limited liability
company, duly formed, validly existing and in good standing under the laws of
the State of Ohio and qualified to do business in all states and jurisdictions
where qualification is required.

 

B. Authority. Seller has all requisite power and authority to (i) enter into and
consummate the terms of this Agreement and (ii) own and sell the Y City Assets
pursuant to this Agreement. Seller and the Colls have taken all necessary action
to approve this Agreement, to authorize its managers, sole member and/or
authorized officers to execute and deliver this Agreement, and to execute and
deliver such further documents as are necessary and proper to consummate the
terms and provisions of this Agreement. This Agreement constitutes the valid and
legally binding obligation of Seller and the Colls enforceable in accordance
with its terms.

 

C. Title to and Condition of Assets. Seller has good and marketable title to the
Y City Assets free and clear of all Liens, except the Bank Lien, which will be
discharged at and as a condition of closing. Seller represents the furnishings,
fixtures, and equipment included in the Y City Assets to be in good working
order and condition and that there is no deferred maintenance known to Seller or
the Colls with respect to such furnishings, fixtures and equipment.

 

D. Litigation and Claims. There is no litigation, proceeding or investigation
pending, or to the knowledge of Seller and the Colls, threatened against Seller
or the Colls that would encumber or affect the Y City Assets or operations of
the Business, or Seller’s right to dispose of same (including sale on terms
contemplated under this Agreement), nor does Seller or the Colls know or have
any reasonable ground to know of any basis for such litigation, proceeding or
investigation. Neither Seller nor the Colls are in default in respect of any
judgment, order, writ, injunction, decree, rule or regulation or any applicable
court or administrative agency which could have an adverse effect on the
operations or assets of the Business, Seller or the Colls. To Seller’s and the
Colls’ knowledge there are no unasserted claims that could give rise to
liability on the part of Seller or the Colls. There are no pending or threatened
actions respecting the permits and licenses necessary to operate the Business or
any asserted claims alleging a failure of Seller or the Colls to comply with
applicable laws, codes or ordinances

 

E. Location. All of the Y City Assets are located at 4005 All American Way, in
the City of Zanesville, County of Muskingum, State of Ohio (the “Ohio
Premises”).

 

F. Financial Statements and Financial Condition. All financial statements
forwarded by Seller to Purchaser and related financial information provided by
Seller, the Colls or their agents, including tax returns, are accurate, true and
correct and fully reflect the Y City Assets, revenue, expenses, cash flows,
inventory, receivables, capital, liabilities and financial condition of Seller
as of the date stated in such financial statements. Seller’s inventory and
current collectible receivables have a value, at cost in accordance with United
States generally accepted accounting principles, of at least One Million Nine
Hundred Thousand Dollars ($1,900,000.00).

 

G. Tax Matters. Seller and/or the Colls has timely filed all tax returns,
statements, reports, declarations and other forms and documents required to be
filed with any tax authority with respect to any period ending on or before the
closing date, including by way of example and not limitation, all federal, state
and municipal taxes, all payroll, employment and withholding taxes, all sales,
use and occupancy taxes, all permit fees, all personal property taxes, all real
property taxes assessed against the Ohio Premises, all ad valorem, transfer,
franchise, profits, value added, net worth, license, excise, severance, stamp,
occupation, premium, environmental or windfall profit tax, any custom, duty or
other similar tax, and any and all other returns or forms related to taxes or
governmental charges of any kind or nature whatsoever assessed against or
related to the Business, the Ohio Premises, or the Y City Assets (any and all
such tax returns and filings being referred to as “Tax Returns” and any taxes
related to the foregoing being referred to as “Taxes”). All filed Tax Returns of
Seller are true, complete and correct and were prepared in substantial
compliance applicable law. Seller and the Colls have timely paid all Taxes due
and owing (whether or not shown on any Tax Return) for all periods through the
closing date. Purchaser will not, as a result of the transactions contemplated
herein, become liable for any tax attributable to Seller or the Colls, the Ohio
Premises, the Business or Y City Assets accruing or related to periods prior to
the closing date. To the knowledge of Seller and the Colls, no Tax Returns filed
with respect to periods prior to the closing date are under investigation or
audit and there is no investigation now pending, threatened or expected against
or with respect to Seller or the Colls in respect of any Taxes. No notice of
deficiency or similar document has been received by Seller or the Colls for
Taxes. No claim has ever been made by a governmental entity in a jurisdiction
where Seller does not file Tax Returns that Seller is or may be subject to
taxation by that jurisdiction. There are no liens for Taxes (other than for
current Taxes not yet due and payable) upon any of the Y City Assets.

 



Page 2 of 8

 

 

H. Compliance with Law. Seller has complied with all federal, state and local
laws, ordinances, rules and regulations, and any private limitations,
restrictions covenants or conditions relating to its properties, leased or
owned, the operation or conduct of the Business, and the Y City Assets. Seller
is in compliance with all applicable federal, state and local laws and
regulations relating to environmental protection and zoning including, but not
limited to, all laws and regulations governing the generation, use, collection,
discharge, or disposal of hazardous materials and all laws and regulations with
regard to record keeping, notification and reporting requirements respecting
hazardous materials. Seller has not been alleged to be in violation of, nor has
it been subject to any administrative or judicial proceeding pursuant to, such
laws or regulations either now or any time prior to the date of this Agreement.

 

I. Permits and Licenses. Seller has all necessary permits, certificates of
occupancy, licenses and approvals (“Permits”) from all governmental agencies
required to own and use the Y City Assets and operate the Business as currently
conducted. All Permits are included in the Y City Assets and are assignable to
and will inure to the benefit of Purchaser from and after closing. Seller will
execute and deliver any and all instruments necessary to effectuate the
assignment of any and all Permits to Purchaser so as to assure Purchaser
beneficial use of such Permits and/or to transfer or cause new Permits to issue
in Purchaser’s name.

 

J. No Required Consent. No governmental or third party consents are required for
the sale of the Y City Assets by Seller to Purchaser pursuant to this Agreement.

 

K. Current Employees of Business. All employees of Seller have been paid wages
and other benefits in accordance with Seller’s stated policies and in compliance
with all applicable federal, state and local laws, regulations, codes,
guidelines and judgments respecting employment, employment practices, benefits,
disability, equal employment opportunity, occupational health and safety, wage
and hour laws and other laws respecting rights of workers. There are no claims
asserted, pending or known to Seller or the Colls by any existing or former
employees, agents, consultants or others providing services to or for the
benefit of Seller or the Colls. Seller is solely responsible for all employee
claims and Purchaser is not obligated to hire Seller’s employees following the
closing. Seller’s employees are employees at will and may be terminated at will
by Seller. There are no laws or ordinances applicable to Seller that would
change the “at will” status of its employees or would require notice of
termination or payment in consideration of termination, other than payment of
compensation and benefits accrued through the date of termination which are and
shall remain the sole obligation of Seller. Seller shall terminate the
employment of all employees at the Business as of or prior to the closing and
under no circumstances shall Purchaser be responsible for any claims of, or
obligations to, said employees arising from or attributable to their employment
or termination of employment with Seller. Purchaser shall not be obligated to
hire any current employees of Seller. Purchaser, in Purchaser’s discretion, may,
as of closing, hire those employees of the Business to whom Purchaser wishes to
extend offers of employment, upon terms and conditions as may be agreed by and
between Purchaser and such employees.

 

L. Disclosure. Neither this Agreement, nor any schedule or exhibit to this
Agreement, contains an untrue statement of a material fact, or omits a material
fact necessary to make the statements contained herein or therein not
misleading. There is no fact which the Seller has not disclosed to Purchaser in
writing and of which the Seller and/or the Colls are aware which materially and
adversely affects or could materially and adversely affect the business,
prospects, financial condition, financial results of operation, business
operations, Ohio Premises, property or affairs of the Business or Seller or the
ability of Seller or the Colls to enter into this Agreement and convey the Y
City Assets in accordance with the terms of this Agreement.

 

4. REPRESENTATIONS AND WARRANTIES OF PURCHASER. Purchaser represents and
warrants to Seller as follows:

 



Page 3 of 8

 

 

A. Organization and Existence of Purchaser. Purchaser is a corporation duly
formed, validly existing and in good standing under the laws of the State of
Ohio and qualified to do business in all states and jurisdictions where
qualification is required.

 

B. Authority. Purchaser has all requisite power and authority to enter into and
consummate the terms of this Agreement. Purchaser has taken all necessary action
to approve this Agreement, to authorize its officers to execute and deliver this
Agreement, and to execute and deliver such further documents as are necessary
and proper to consummate the terms and provisions of this Agreement. This
Agreement constitutes the valid and legally binding obligation of Purchaser
enforceable in accordance with its terms.

 

C. No Required Consent. No governmental or third party consents are required for
the purchase of the Y City Assets by Purchaser from Seller pursuant to this
Agreement.

 

5. PURCHASER’S CONDITIONS TO CLOSING. Notwithstanding any provision contained
herein to the contrary, the obligations of Purchaser under this Agreement shall
be fully conditioned on the following:

 

A. Representations and Warranties. The representations and warranties made by
Seller and the Colls in this Agreement shall be true and correct at the closing
with the same force and effect as if they had been made at such time.

 

B. Real Estate Leases. Purchaser shall become the lessee of the Ohio Premises
and real estate located at 501 Old Hewitt Road, in the City of Waco, County of
McLennan, State of Texas pursuant to written instruments in form and substance
satisfactory to Purchaser.

 

C. Indemnification. The Colls and Purchaser shall have entered into an
Indemnification Agreement in form attached as Exhibit A.

 

D. No Challenge to Transaction. No action having been instituted, proposed or
threatened by any person that has not been withdrawn, dismissed with prejudice,
rescinded, or otherwise eliminated either: (i) to enjoin, restrain or prohibit
the performance of this Agreement or (ii) to obtain material damages against the
Purchaser in respect of the execution, delivery or performance of this
Agreement.

 

E. Damage or Destruction. There shall not have occurred any damage or
destruction, by fire or other casualty, to any material Y City Assets or any
material asset being sold and purchased pursuant to the Separate ASA.

 

F. Factored Receivables. Purchaser has acquired all factored receivables of
Seller that are not owned and conveyed by Seller under this Agreement or the
Separate ASA.

 

G. Separate Bill of Sale. Closing under the Separate Bill of Sale occurs
simultaneously with the closing under this Agreement.

 

H. Release of Bank Lien. The Bank shall acknowledge payment in full of all
Seller indebtedness to the Bank and release the Bank Lien and any other claims
or rights against Seller or the Y City Assets by delivery and filing of UCC-1
termination statements and any other instruments required to reflect release of
the Bank Lien, all in form and content reasonably acceptable to Purchaser.

 

I. Termination of Equipment Lease. An agreement terminating the Equipment Lease
is delivered to Purchaser in form and content reasonably acceptable to
Purchaser.

 

K. Transfer of Permits. Purchaser shall have verification from applicable
governmental authorities that all Permits have been or will be deemed
transferred to Purchaser, or new Permits will issue to Purchaser effective as of
the closing.

 



Page 4 of 8

 

 

L. Closing on Bank Financing. Purchaser shall close on financing with the Bank
in the amount of $4,500,000 on terms acceptable to Purchaser for all or any
portion of the purchase price under this Agreement and all or any portion of the
consideration under the Separate Bill of Sale.

 

6. CONDITIONS TO CLOSING OF SELLER. Notwithstanding any provision contained
herein to the contrary, the obligations of Seller and the Colls under this
Agreement shall be fully conditioned (a) the representations and warranties made
by Purchaser in this Agreement being true and correct at the closing with the
same force and effect as if they had been made at such time and (b) the closing
under the Separate Bill of Sale occurs simultaneously with the closing under
this Agreement.

 

7. DELIVERIES OF SELLER. At closing, Seller shall deliver to Purchaser the
following:

 

A. the Y City Assets, evidenced by General Assignment and Bill of Sale executed
by Seller in the form attached hereto as Exhibit B;

 

B. agreements confirming termination of the Equipment Lease in form reasonably
acceptable to Purchaser;

 

C. certification from Seller and the Colls that the warranties and
representations of the Seller and the Colls are true and correct as of the
closing;

 

D. evidence of termination of all employees of Seller;

 

E. the other documents and instruments contemplated by this Agreement being
executed and delivered in form and substance satisfactory to Purchaser; and

 

F. such other documents executed by Seller as Purchaser may reasonably request
to effectuate the terms of this Agreement including by way of example and not
limitation, transfer of the Permits or issuance of new Permits to and in the
name of Purchaser.

 

8. DELIVERIES OF PURCHASER. At closing, Purchaser shall deliver to Seller (or
the Bank, as applicable) the following:

 

A. the purchase price in immediately available funds to the Bank to discharge in
full the loan indebtedness of Seller to the Bank and the associated Bank Lien;
and

 

B. certification from Purchaser that the warranties and representations of
Purchaser are true and correct are true and correct as of the closing date.

 

C. such other documents executed by Purchaser as Seller may reasonably request
to effectuate the terms of this Agreement.

 

9. CLOSING AND LOCATION OF CLOSING. Subject to the satisfaction of conditions
set forth in Sections 5 and 6, the closing shall take place on November 15, 2013
at the offices of Allen, Baughman & Martin, 58 N. 5th Street, Heritage Suites,
Suite 102, Zanesville, Ohio 43701 at 10:00 am or such other time as may be
acceptable to the parties.

 

10. INDEMNIFICATION. Seller and the Colls do hereby, jointly and severally,
indemnify and hold Purchaser harmless from and against any and all actual
damages, liabilities, losses and expenses and costs (including reasonable
attorneys fees and court costs) incurred, sustained or suffered by Purchaser due
to (a) any breach of representation or warranty by Seller or the Colls, (b) any
liabilities, obligations, debts, claims, demands and/or causes of action against
Seller or either of the Colls and (c) any claims respecting employment or
termination of employment by Seller of its employees. This indemnification shall
survive the closing for the applicable statute of limitations. Purchaser shall
have the right of offset against any sums payable to Seller, the Colls (or
either of them), or any of their respective affiliated entities under any other
agreement or arrangements between the Purchaser on the one hand, and Seller, the
Colls (or either of them or any of their respective affiliate entities) or any
of them, on the other hand, including without limitation, any of the
“Transaction Documents” as defined in the Indemnification Agreement.

 



Page 5 of 8

 

 

11. ALLOCATION OF PURCHASE PRICE. The purchase price shall be allocated to the Y
City Assets for income tax purposes in accordance with Section 1060 of the
Internal Revenue Code of 1986, as amended, as reasonably determined by
Purchaser.

 

12. TRANSFER OR SALES TAXES. Any transfer, sales or similar type of taxes or
assessments relating to the sale, transfer or purchase of the Y City Assets, or
any portion thereof, pursuant to this Agreement shall be borne solely by Seller
and/or the Colls.

 

13. SURVIVAL. The representations and warranties of the parties shall survive
the closing.

 

14. NOTICES. All notices, requests, demands and other communications between or
among the parties shall be in writing and shall be deemed to have been duly
given if (a) personally delivered and a receipt obtained therefore, (b) mailed
by certified or registered mail, postage prepaid, return receipt requested, (c)
by overnight courier to the parties at the following addresses or fax numbers
(or such other addresses or fax numbers which shall be given in writing by
either party to the other):

 

If to Purchaser:

 

Axion Recycled Plastics Incorporated

4005 All American Way

Zanesville, OH 43701

Attention: Steven L. Silverman, Chief Executive Officer

 

with a copy (which shall not constitute notice) to:

 

Thomas Bowersox

Shreve Bowersox, PC

10790 Symphony Park Drive

N. Bethesda, MD 20852

 

If to Seller or the Colls:

 



Brian and Renee Coll

6399 Canterbury Way

Zanesville, Ohio 43701

 

15. BURDEN AND BENEFIT; FINAL AGREEMENT. This Agreement, together with the
exhibits hereto, represents the final and complete contract of the parties
hereto concerning the subject matter hereof and supersedes any prior agreements
among the parties or between any of them which in any way relates to the subject
matter of this Agreement. This Agreement shall be binding upon and inure to the
benefit of, the parties hereto and their respective successors and assigns.

 

16. MODIFICATION AND WAIVER. No alterations or variations of the terms and
provisions of this Agreement shall be valid unless made in writing and signed by
all of the parties hereto. No failure or delay by a party in exercising any
right, power or privilege hereunder will operate as a waiver thereof, nor will
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any right, power or privilege hereunder.

 

17. COUNTERPARTS. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together will constitute one and the same instrument.

 



Page 6 of 8

 

 

18. EXHIBITS. All exhibits referred to in this Agreement are incorporated herein
by reference.

 

19. PARAGRAPH HEADINGS. Paragraph headings inserted in this Agreement are for
convenience only and shall not be deemed to have any legal effect whatsoever in
the interpretation of this Agreement.

 

20. EXECUTION OF ADDITIONAL DOCUMENTS. The parties hereto agree that they will
promptly execute any and all further documents necessary and/or appropriate for
the consummation of this Agreement according to its terms and conditions.

 

21. PUBLIC ANNOUNCEMENTS. Except for announcements required by the rules of any
self-regulatory body, or applicable law or regulation, no party shall, without
the prior written consent of the other party, issue any press release or
otherwise make any public statement with respect to this Agreement or the
transactions contemplated hereby.

 

22. BROKERS. Purchaser and Seller each acknowledges that no broker was used in
connection with this transaction and that each of Purchaser and Seller will
indemnify and hold the other harmless from and against any and all claims of
brokers.

 

23. CONDUCT OF BUSINESS. The Seller shall, and the Colls shall cause Seller to,
carry on its business diligently and substantially in the same manner as
heretofore and shall not make or institute any unusual or new methods of
purchase, sale, delivery, lease, management, accounting or operation. All of the
property of the Seller shall be used, operated, repaired and maintained in a
normal and ordinary course of business, consistent with commercially reasonable
practice.

 

24. RESTRICTIVE COVENANT. Seller and the Colls covenant and agree not to
establish, open, own, operate, become engaged, employed or in any other manner
whatsoever be interested, directly or indirectly, in any business or venture
similar to or in competition with the Business as operated by Purchaser within
United States of America (the “Restricted Area”) for a period of five (5) years
from the date of closing (the “Restrictive Period”), the foregoing restrictions
being hereafter referred to as the “Restrictive Covenant”. Seller and the Colls
acknowledge and agree that the delivery of the Restrictive Covenant is a
material inducement to Purchaser’s entering into this Agreement, and the other
transactions contemplated by this Agreement; is fair and reasonable in scope and
duration, and has been freely negotiated with advice of counsel. Seller and the
Colls further acknowledge and agree that in the event of a violation by any of
them of the Restrictive Covenant, the exact damages may be difficult to
ascertain and therefore Purchaser shall be entitled, in addition to any other
relief authorized by law or equity, to injunctive and equitable relief
precluding a violation, such equitable relief to include a constructive trust
over any monies derived from or attributable to a violation of the Restrictive
Covenant. For purposes of the Restrictive Covenant, Seller and the Colls shall
be construed to include Seller, the Colls, their family members and any other
entity created by, affiliated with, or assisted by Seller or the Colls or their
family members in any way. Nothing herein shall preclude either of the Colls
from being employed by or providing services to Purchaser.

 

25. GOVERNING LAW AND JURISDICTION. This Agreement shall be governed by the laws
of the State of Ohio. The parties consent to the jurisdiction of the state and
federal courts located in the State of Ohio for resolution of dispute respecting
this Agreement.

 

26. REFERENCES. In all references herein to any parties, persons, entities or
corporations, the use of any particular gender or the plural or singular number
is intended to include the appropriate gender or number as the text of the
within instrument may require.

 



Page 7 of 8

 

 

IN WITNES WHEREOF, the parties hereto have caused their proper officers to
execute this Agreement on the day and year first above written.

 



  PURCHASER:             AXION RECYCLED PLASTICS INCORPORATED             By:
/s/ Steven L. Silverman     Its: President                     SELLER:          
  Y CITY RECYCLING, LLC             By: /s/ Renee Coll     Its: Sole Member    
        COLLS:                     /s/ Brian Coll     Brian Coll             /s/
Renee Coll     Renee Coll  



 



Page 8 of 8

